Exhibit 15.1 To the Board of Directors and Stockholders of Freeport-McMoRan Copper & Gold Inc.: We are aware of the incorporation by reference in the Registration Statements of Freeport-McMoRan Copper & Gold Inc. on Forms S-3 (File No. 333-104564) and Forms S-8 (File Nos. 33-63267, 33-63269, 33-63271, 333-85803, 333-105535, 333-115292, 333-136084, 333-141358 and 333-147413) of our report dated May 7, 2010 relating to the unaudited condensed consolidated interim financial statements of Freeport-McMoRan Copper & Gold Inc. that is included in its Form 10-Q for the quarter ended March 31, 2010. /s/ Ernst & Young LLP Phoenix, Arizona May 7, 2010
